Deen, Presiding Judge.
1. The motion to dismiss the appeal is denied. Code § 6-809 (b). The notice of appeal is from the "order of the Superior Court of Coffee County, Georgia, dated March 14, 1977, granting confirmation of sale of certain real estate.” The order referred to appears in the record, but was filed March 14 and dated March 3. However, it is apparent from the notice of appeal, the record, and the enumeration of errors which judgment is intended to be appealed from; it is therefore not dismissible. Code § 6-809 (d). Nor, under our Rule 14 (a) is the delay of some few days in filing the enumeration of errors fatal to the appellant.
2. From the record it appears that the appellee Dockery was administering the estate of Foskey, Sr. in the Probate Court of Coffee County; that Foskey, Jr. filed an action in the superior court seeking to enjoin an administrator’s sale of the property; that a restraining order was granted, but thereafter certain property was allowed to be offered at public sale and the appellant was enjoined from interfering therewith. The court then held a hearing at which evidence of market value was offered together with the first and second bids on each piece of land. Based thereon, the court held that both the first and second bids on each tract represented the fair market value of the tract, that it was in the best interest of the estate to consummate the sale, and that thereupon the respective tracts should be offered to the highest bidder or, on refusal, to the second highest bidder. These conclusions are substantiated by the uncontroverted evidence offered by the administrator. The appellant’s brief appears to refer to only two of the five enumerations of error, and is unsupported by any authority other than a citation of Code *64sections not relevant to the questions posed. Where the brief contains only a statement of contentions unsupported by citation of authority or argument no cause for reversal appears. O’Neal v. Haverty Furniture Cos., 138 Ga. App. 346 (226 SE2d 141) and our Rule 18 (c) (2).
Submitted July 6, 1977
Decided July 13, 1977
Rehearing denied July 27, 1977
Fred L. Belcher, Elsie H. Griner, for appellant.
Farrar, Farrar & Evans, William V. Evans, for appellees.

Judgment affirmed.


Webb and Marshall, JJ., concur.